MR. JUSTICE DAVIS:
I dissent.
The issue presently before this court for decision is shortly stated. It is: Does the Montana Workmen’s Compensation Act (hereafter the Act) cover an industrial accident which occurs beyond the territorial limits of the state? I think it plain from the language of the statute itself that it does not. Admittedly to entitle the claimant Morgan under our law to compensation for the injury he sustained in Idaho on August 30, 1955, he must show that he was at that time an employee or workman within the meaning of R.C.M. 1947, sections 92-411, 92-1118. This premise is denied by no one.
Section 92-411, so far as pertinent to this proceeding, reads as follows:
“92-411. (2863) Employee and workman defined. ‘Employee’ and ‘workman’ are used synonymously and mean every person in this state, * * * who is in the service of an employer as defined by the preceding section, under any appointment or contract of hire, expressed or implied, oral or written, * * Emphasis supplied.
This statute is of the very essence of any right Morgan may have to compensation; for unless he is an employee or workman within the definition given there, he may not recover anything. This statute, is moreover, for me susceptible of but one meaning, which is so clearly expressed that its language is not open to construction. For I hold yet to the opinion, which but recently I summarized in stating the reasons for my disagreement with the majority in Spieth v. Stuart, 130 Mont. 216, 299 Pac. (2d) 106, that although it is our duty to read and apply the compensation act liberally, we may not under the guise of liberal construction construe where no construction is necessary to extract a plain meaning plainly expressed. Here I can conceive of no language which the legislature could have *290used in writing section 92-411 to express its intent more plainly than the words and phrases which I have quoted from this section. Therefore I shall indulge in no construction at all. Rather I shall apply the statute as I find it.
Before Morgan then may recover in this proceeding it must appear that on August 30, 1955, he was an employee or workman within the definition given in section 92-411 as I have quoted from its text; i.e., he must have been on August 30, 1955, a “person in this state” in the service of an employer, as an employer is defined in R.C.M. 1947, section 92-410. There is no question that Union Construction Company was Morgan’s employer when he was injured. We may therefore pass section 92-410 without further comment. The controlling question is thus reduced to the narrow inquiry whether on August 30, 1955, Morgan was a “person in this state”. If so, he may recover.
But obviously he was not. Obviously he was on August 30, 1955, a person in the State of Idaho, and the words “person in this state” obviously cannot be said to include a person in the State of Idaho. The rule of expressio unius est exelusio alterius applies. When section 92-411 says an employee or workman for the purposes of the Act is a person employed “in this state”, there is excluded from that definition and from the coverage cast thereby under the Act a person employed in any other state, as was Morgan’s employment on August 30, 1955, in Idaho. Compare Page v. New York Realty Co., 59 Mont. 305, 317, 196 Pac. 871; Stephens v. City of Great Falls, 119 Mont. 368, 381, 175 Pac. (2d) 408.
It follows in my opinion that Morgan is not a “workman”, who is entitled to compensation under the Act; and it makes little difference in reaching this conclusion whether I say that Morgan may not recover because on August 30, 1955, he was not covered by the Act, or because the Act has no extraterritorial force. In any case in my opinion the Board was right in refusing to consider his claim; for he has no claim under our statute.
*291Hence it is wholly immaterial, as I see it, that Morgan was hired at Missoula, Montana, that he made his home there, that to work his daily shift in Idaho he left Missoula in the morning and returned there in the evening of the same day, that after he was injured on August 30, 1955, he was hospitalized at Missoula, that he was paid for his labor by checks drawn on a Montana bank, etc. The determinative fact yet is that within the plain meaning of section 92-411 he was on August 30, 1955, a person employed in the State of Idaho, as had been his daily employment there since August 15, 1955. It is undenied that he worked on this job exclusively in Idaho, that that job itself was undertaken and carried on by his employer in the usual and ordinary course of its business exclusively in Idaho. Neither that job nor his employment on it had anything to do with any work or employment in Montana.
In short from the record before me it appears that Morgan's employment in Idaho was neither casual nor temporary within the meaning of R.C.M. 1947, section 92-436, which must also be given effect. He was employed in Idaho for the duration of the job there, which was to finish on August 30, 1955, the day he was injured. In the words of section 92-436 he was employed there “in the usual course of * * * business, * * * of the employer”, Union Construction Company. The lower court’s finding to the contrary that his “employment in Idaho was only casual and temporary” is not only contradicted by all the evidence in the record, but is squarely opposed to the statutory definition of “casual employment”, which the Act sets up. This finding is without any substantial evidence to support it, and accordingly must be disregarded consistent with the rule of State ex rel. Anderson v. Gile, 119 Mont. 182, 186, 172 Pac. (2d) 583.
There is nothing in State ex rel. Loney v. Industrial Accident Board, 87 Mont. 191, 286 Pac. 408, which conflicts with the views I have expressed in this dissent. No such facts were there before this court as are the facts which Morgan’s case now brings here; and it is settled law that general statements found *292in tbe opinion written in Loney’s case are to be read in tbe light of the facts of that case which the court was then considering. Lindblom v. Employers’ Liability Assurance Corp., 88 Mont. 488, 499, 295 Pac. 1007; Farbo v. School District No. 1, 95 Mont. 531, 538, 539, 28 Pac. (2d) 455; Forbes v. Mid-Northern Oil Co., 100 Mont. 10, 18, 45 Pac. (2d) 673; Beckman Bros., Inc., v. Weir, 120 Mont. 305, 312, 313, 184 Pac. (2d) 347.
Loney was employed in the construction of a road which was being built in the State of Montana and also into Glacier National Park. At all times however he was employed in the State of Montana; for it was noted in the opinion in his case that Glacier National Park lay within the territorial boundaries of Montana. He was accordingly at the time of his injury a “person in this state” in the service of an employer within the meaning of section 92-411, as that statute is written; and although this court did not mention that section in deciding that the Board must take jurisdiction, no other conclusion could have been reached consistent with its language than that the Industrial Accident Board had jurisdiction, and was therefore properly to be coerced by mandamus to exercise that jurisdiction. The facts of Morgan’s claim at bar are to the precise contrary, as I have already indicated, that his employment was not in this state and was not comiected with any employment in this state, and that when injured he was not a person in this state.
My conclusion that Morgan’s injury is not compensable under our law as it stands today does not deny the legislature the power to extend our compensation statutes in a proper case to an industrial accident which occurs beyond the state line. Without doubt an Act can be drafted consistent with the state and federal constitutions which would cover an injury such as Morgan suffered on August 30, 1955, in Idaho. In Gould’s Case, In re Gould, 215 Mass. 480, 102 N.E. 693, there was brought before the Supreme Judicial Court of Massachusetts a Workmen’s Compensation Act similar in many respects to the statutes presently in force in Montana. There the Massachusetts *293Court reached the conclusion, as I have here, that the Act then before it was limited in its impact by the territorial boundaries of the Commonwealth of Massachusetts. The opinion in that case was careful to point out however that the court assumed it to be within the “power of the Legislature to give to the act’7 effect without the state if it chose to do so. See Gould’s Case, supra, 215 Mass. at pages 483, 484, 102 N.E. at page 694. Subsequently Massachussets did extend its compensation statutes to include certain injuries sustained in other states; this, by an amendment made in 1927. Compare Pederzoli’s Case, 269 Mass. 550, 169 N.E. 427. So in California the original workmen’s compensation statutes of that state were construed in North Alaska Salmon Co. v. Pillsbury, 174 Cal. 1, 162 Pac. 93, L.R.A. 1917E, 642, to be without effect beyond the borders of California. But subsequently by Chapter 586, section 58, California Statutes, 1917, jurisdiction was given the Industrial Accident Commission of that state to hear claims in specified cases for injuries occurring in other states. Compare Alaska Packers’ Association v. Industrial Accident Commission, 200 Cal. 579, 581, 253 Pac. 926.
If our legislature chooses to amend the Act presently in force in Montana, our law can then be brought into line with the existing statutes of Massachusetts and California, and as well of Connecticut, Illinois, Indiana, Minnesota, New Jersey, New York, Rhode Island, West Virginia, and the District of Columbia. But as now written our Act is not like the statutes in effect in those jurisdictions. The amendment to be made here, if made, calls for legislation, which lies beyond the province of this court. We may properly on this appeal only interpret and apply the statute as written.
I would reverse the judgment of the district court and dismiss the proceedings, leaving Morgan to his remedy under the Idaho Workmen’s Compensation Act, section 72-101, et seq., with which his employer is in compliance.